Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-21 are pending in this office action.

Applicant’s arguments, filed July 5, 2022, have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love et al. (U.S. Patent Pub. No. 2017/0093869).

Regarding claim 1, Love et al. teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: entering into a recovery mode on a device (paragraph 0075); and transmitting, by the device, a database key that includes a sensor identifier and a first public key of the device, the sensor identifier for a first sensor in a plurality of sensors included on the device, the database key used to retrieve, from a database, calibration data for the first sensor (paragraph 0150).

Regarding claims 2, 10, and 16, Love et al. teaches wherein the calibration data is configured to provide calibrated results for the first sensor and wherein the set of one or more sensors includes a plurality of sensors, each calibrated with calibration data (paragraph 0038 and 0069).

Regarding claims 3, 11, and 17, Love et al. teaches wherein the set of one or more sensors includes at least two of: a baseband processor sensor, a near field communication sensor, a touch identification sensor, an ambient light sensor, and a facial recognition sensor (paragraph 0036).

Regarding claims 4, 12, and 18, Love et al. teaches wherein the method further comprises: receiving the calibration data after the device has been verified to have permission to receive the calibration data, wherein an association in the database key of the sensor identifier and the first public key prevents a data instance collision when two sensors in two different devices have the same sensor identifier (paragraph 0108 and 0113).

Regarding claims 5 and 13, Love et al. teaches the method further comprising: storing the calibration data in a main nonvolatile memory of the device, the main nonvolatile memory storing an operating system of an application processing system and one or more application programs that execute on the application processing system (paragraph 0081).

Regarding claims 6 and 19, Love et al. teaches wherein the first public key is an attestation key that is paired, through public key cryptography, with a first private attestation key that is generated in and secured within a secure enclave processor in the device (paragraph 0037 and fig. 3A, ref. num 180).

Regarding claims 7 and 20, Love et al. teaches wherein the method further comprises: receiving a device certificate which includes the first public key and one or more identifiers of the device; and wherein the first public key is used to verify attestation of a first signing public key by the first private attestation key, the attestation establishing that the first signing public key originated from the secure enclave processor that is trusted by a certificate authority (paragraph 0142 and 0144).

Regarding claim 8, Love et al. teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: entering, by a device, into a mode on the device to set up calibration data for a first sensor on the device (paragraph 0075); receiving, by the device, calibration data for the first sensor, the first sensor including a sensor identifier for the first sensor and the first sensor is one of plurality of sensors included on the device (fig. 3B); and transmitting, by the device, a database key that includes the sensor identifier associated in the database key with a first public key, the database key configured to retrieve, from a database, calibration data for the sensor in a recovery mode of the device (paragraph 0150).

Regarding claim 9, Love et al. teaches wherein the method further comprises: transmitting, by the device, a first signing public key and an attestation of the first signing public key by a first private attestation key that is generated in and sequestered in a secure enclave processor in the device, the first private attestation key being paired, through public key cryptography, with the first public key (paragraph 0037 and fig. 3A, ref. num 180).

Regarding claim 14, Love et al. teaches wherein the method further comprises: receiving a device certificate, from a certificate authority, which includes the first public key and one or more identifiers of the device and a set of one or more permissions relating to the calibration data; wherein the first public key is an attestation key that is paired, through public key cryptography, with a first private attestation key that is generated in and secured within a secure enclave processor in the device, and wherein the first public key is used to verify attestation of a first signing public key by the first private attestation key, the attestation establishing that the first signing public key originated from the secure processor that is trusted by the certificate authority (paragraph 0037 and 0142).

Regarding claim 15, Love et al. teaches a system for permitting a device to recover calibration data, the system comprising: a set of one or more certificate authority servers (paragraph 0142); a set of one or more data stores coupled to the set of one or more certificate authority servers, the set of one or more certificate authority servers configured to receive, from the device, a database key that includes a sensor identifier that identifies a first sensor of the device and a first public key of the device, the database key configured to retrieve, from a database stored in the set of one or more data stores, calibration data for the first sensor, wherein the first sensor is one of a plurality of sensors included on the device (paragraph 0150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (U.S. Patent Pub. No. 2017/0093869) in view of Silva Pinto et al. (U.S. Patent Pub. No. 2016/0381026).

Regarding claim 21, Love et al. teaches all the limitations of claim 1, above.  However, Love et al. does not teach wherein when the device is in recovery mode user applications are not enabled.
Silva Pinto et al. teaches wherein when the device is in recovery mode user applications are not enabled (paragraph 0059).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine disabling application when in recovery mode, as taught by Silva Pinto et al., with the method of Love et al.  It would have been obvious for such modifications because a secure mode prevents malicious events from modifying data.

Response to Arguments
Applicant argued that Love does not teach the device including a plurality of sensors.
Examiner disagrees.  Love teaches, in paragraph 0042, “embodiments of sensor control devices are disclosed and these devices can have one or more sensors…”  This shows that the device can have more than one sensor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433